Citation Nr: 0007032	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-19 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for 
auriculoventricular block, coronary artery disease, status 
post myocardial infarction, with hypertension currently 
evaluated as 60 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
November 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1999), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the veteran requested a hearing before a 
local hearing officer in September 1998, subsequent to his 
notice of disagreement.  The veteran testified at a local 
hearing, conducted on December 14, 1998.  At that time he 
submitted a VAF-9 on which he indicated that he desired a 
travel board hearing.  There is nothing in the record 
subsequent to that request which indicates that he no longer 
desires a hearing before the Board.

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board on Travel Board at his local RO.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to provide the veteran with the 
opportunity for a hearing which he has requested.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
cooperate with any requested development may have an adverse 
effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




